CEC ANNOUNCES 2Q16 RESULTS …PG 1 Exhibit 99.1 CAREER EDUCATION CORPORATION REPORTS RESULTS FOR SECOND QUARTER 2016 Operating income of $17.3 million versus prior quarter operating loss of $19.9 million, driven by better than expected execution of strategic initiatives Schaumburg, Ill. (August 3, 2016) – Career Education Corporation (NASDAQ: CECO) today reported operating and financial results for the second quarter and year to date ended June 30, 2016. The Company also updated its 2016 year end cash and consolidated adjusted EBITDA outlook.
